     Case 18-33967-bjh11 Doc 765 Filed 03/28/19                    Entered 03/28/19 09:25:46              Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.

                                                                  ______________________________
 Signed March 27, 2019                                            United States Bankruptcy Judge
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                            §
     In re:                                                 §      Chapter 11
                                                            §
     Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                            §
                               Debtors.                     §      (Jointly Administered)
                                                            §

              ORDER EXTENDING EXCLUSIVITY PERIODS FOR THE FILING AND
                 SOLICITATION OF ACCEPTANCE OF A CHAPTER 11 PLAN

              Upon the motion (the “Motion”) of the Debtors for entry of an order, pursuant to

     Bankruptcy Code section 1121(d), extending the Debtors’ exclusive periods in which to file a

     chapter 11 plan (the “Exclusive Filing Period”) and solicit acceptances thereof (the “Exclusive

     Solicitation Period” and together with the Exclusive Filing Period, the “Exclusive Periods”);

     and the Court having reviewed the Motion and the and the Declaration of Kevin O’Halloran,

     Chief Restructuring Officer of Senior Care Centers, LLC, in Support of Chapter 11 Petitions and

     1
       The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
     Suite 1100, Dallas, Texas 75201.


     67868937.3
Case 18-33967-bjh11 Doc 765 Filed 03/28/19            Entered 03/28/19 09:25:46        Page 2 of 3



First Day Pleadings [Docket No. 25] (the “First Day Declaration”); and the Court having

jurisdiction over this matter pursuant to 28 U.S.C. 157 and §§ 1334(b); and the Court having

found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the

Debtors consent to entry of a final order under Article III of the United States Constitution; and

the Court having found that venue of this proceeding and the Motion in this District is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that the relief

requested in the Motion is in the best interests of the Debtors, their estates, their creditors, and

other parties in interest; and it appearing that proper and adequate notice of the Motion has been

given, under the circumstances, and that no other or further notice is necessary; and upon the

record herein; and after due deliberation thereon; and good and sufficient cause appearing

therefore, it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.     The Motion is GRANTED as set forth herein.

         2.     Pursuant to Bankruptcy Code section 1121(d), the Exclusive Filing Period is

extended through and including July 2, 2019.

         3.     Pursuant to Bankruptcy Code section 1121(d), the Exclusive Solicitation Period is

extended through and including September 1, 2019.

         4.     The Extension of the Exclusive Periods granted herein is without prejudice to

further requests that may be made pursuant to Bankruptcy Code section 1121(d).

         5.     The Extension of the Exclusive Periods granted herein is without prejudice to any

party to bring a motion to terminate the Exclusive Periods.

         6.     Notwithstanding any Bankruptcy Rule or Local Tule to the contrary, this Order

shall be immediately effective and enforceable upon its entry



                                                 2
67868937.3
Case 18-33967-bjh11 Doc 765 Filed 03/28/19          Entered 03/28/19 09:25:46    Page 3 of 3



         7.    This Court shall retain jurisdiction over any and all matters arising from the

interpretation, implementation, or enforcement of this Order.


                                   # # # End of Order # # #


Ordered submitted by:

POLSINELLI PC

/s/     Trey A. Monsour
Trey A. Monsour
State Bar No. 14277200
Polsinelli PC
2950 N. Harwood, Suite 2100
Dallas, Texas 75201
Telephone: (214) 397-0030
Facsimile: (214) 397-0033
tmonsour@polsinelli.com

-and-

Jeremy R. Johnson (Admitted Pro Hac Vice)
600 3rd Avenue, 42nd Floor
New York, New York 10016
Telephone: (212) 684-0199
Facsimile: (212) 684-0197
jeremy.johnson@polsinelli.com

Counsel to the Debtors and Debtors in
Possession




                                                3
67868937.3
